DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June, 2019 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow control device” in claims 3 and 11 “electrical heating elements” in claims 5, 7, 12, 19 and 20 and “tempering device” in claims 6, 7, 13, 19, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “electrical heating elements” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the specification, similarly to the claims, excess electrical energy is used to operate the electrical heating elements, wherein the heat is supplied to the heat storage medium/coolant (par. 18, 32, 40, 47, and 59), but the specification fails to set forth the corresponding structure of the “electrical heating elements” such that one having ordinary skill within the art would understand what structure will perform the recited function. See MPEP §2181 – II(A). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes, it is being construed that any structure which can supply electrical energy to a heat storage material for the purposes of heating the heat storage material, is a suitable structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOPP (DE 102013110562 A1 – published 26 March, 2015; provided, both publication and English machine translation, by the Applicant with the IDS submitted on 26 June, 2019), in view of BROSIG(WO 2010/060524 A1 – published 3 June, 2010; see provided English machine translation).
As to claim 1, HOPP discloses a heating system (1) for an interior (51) of a vehicle(2), comprising:
an air-air heat exchanger (40) configured to transfer heat between exhaust air(300; par. 36), drawn out from the interior(figure 1, at least; par. 36), and intake air (200; par. 36-37), supplied to the interior from a vehicle environment(figures 2-6), between the exhaust air and the intake air (par. 36).
However, HOPP does not disclose wherein air-air heat exchanger includes a heat storage medium, such that heat is transferred between the exhaust air and the heat storage medium and the intake air and the heat storage medium. 
BROSIG, however, teaches an air-air heat exchanger (1; figure 1), which aims to provide heat transfer among air streams (14 and 15; par. 29) and a heat storage medium (6), such that heat exchange occurs between(par. 66-70) one of the air streams (14 or 15) and the heat storage medium (6) and between (par. 66-70) the other air stream (14 or 15) and the heat storage medium(6). BROSIG teaches that providing the heat storage medium within the air-air heat exchanger enables  the highest possible thermal storage capacity and high charging and discharging capacity to allow both reliable and economical storage of thermal energy (par. 12). In doing so, similarly to the prior art noted by BROSIG, applying the heat storage allows for energy to be stored until a certain point in time when the energy is made available to be used (par. 5). As such, it would be evident that thermal energy can be storage and later used to either produce or remove heat among the air streams traversed through the air-air heat exchanger, and such it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP to incorporate a heat storage medium within the air-air heat exchanger for the purposes of, at least, enabling the highest possible thermal storage capacity and high charging and discharging capacity to allow both reliable and economical storage of thermal energy, as taught by BROSIG.

As to claim 2, HOPP, as modified by BROSIG, further discloses comprising an air-coolant heat exchanger (43, 45, or 76) configured to transfer heat between a coolant and the intake air (figure 1; par. 41, 44, and/or par. 37, 40, and 45, in view of par. 22 and 28) the air-coolant heat exchanger being arranged upstream or downstream of the air-air heat exchanger (figure 1, wherein 43 and 76 are upstream the air-air heat exchanger, 40, and 45 is downstream air-air heat exchanger, 40), with respect to the direction of flow of the intake air (figure 1, in view of par. 37).

As to claim 3, HOPP, as modified by BROSIG, further discloses comprising a bypass (par. 9 and 53; figure 4) having a bypass channel(figure 4, in view of par. 9 and 53, wherein the intake air is routed, via a channel such as that which the air, 200, would flow in bypassing air-air heat exchanger,40) and flow control device (46; par. 47 and 58) for bypassing (see MPEP §2114- II, wherein the flow control device, 46, does not convey intake air, 200, into the air-air heat exchanger, such that intake air is routed to bypass the air-air heat exchanger or supply only downstream the air-air heat exchanger) of the air-air heat exchanger (40) by the intake air (200).

As to claim 4, HOPP, as modified by BROSIG, previously taught incorporating a heat storage medium within the air-air heat exchanger (see rejection of claim 1). 
However, as presently modified, HOPP does not further provide the heat storage medium being a phase-change material.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger and heat storage art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., The heat storage medium must essentially meet two requirements, namely, on the one hand, have a high thermal storage capacity, i.e. have the greatest possible ability to absorb thermal energy per unit of weight and/or volume, and on the other hand, be characterized by high thermal conductivity, i.e. the heat must be able to distribute itself as quickly as possible in the storage medium in order to allow the medium to be unloaded. See BROSIG at paragraph 8). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a known attachment to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. Therefore, with regards to the present application, it would have been obvious for one having selected the heat storage medium to be a phase-change material, as one having ordinary skill within the heat exchanger and heat storage art knows to select the material based on a high thermal storage capacity and high thermal conductivity, as noted by BROSIG (par. 8).  In addition, the claim limitation is broad, such that, any material that allows for change of physical state between solid and liquid, solid and gas, or gas and liquid would be suitable to provided a heat storage as the material of choice. More so, BROSIG teaches wherein water, which may be provided as gas, liquid, and solid states is suitable for low-temperature ranges of up to above 100°C, in addition to having a low cost and high thermal storage capacity, but also other liquids with higher boiling points, such as heat transfer oils and molten salts, could be used for higher temperature ranges, at the disadvantage of higher investment costs (par. 9). As such, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG and art suitability of a known material for an intended purpose, for at least the reasons provided herein and to enable the highest possible thermal storage capacity and high charge and discharge capacity to allow both reliable and economical storage of thermal energy, as taught by BROSIG in the rejection of claim 1.

As to claim 8, HOPP, as modified by BROSIG, further discloses wherein the heating system is located on a motor vehicle (figures 1-6;par. 1).

As to claim 9, HOPP discloses a motor vehicle(2) comprising:
an interior (51); and
a heating system (1) for heating the interior (51) and comprising an air-air heat exchanger (40) configured to transfer heat between exhaust air(300; par. 36), drawn out from the interior(figure 1, at least; par. 36), and intake air (200; par. 36-37), supplied to the interior from a vehicle environment(figures 2-6), between the exhaust air and the intake air (par. 36).
However, HOPP does not disclose wherein air-air heat exchanger includes a heat storage medium, such that heat is transferred between the exhaust air and the heat storage medium and the intake air and the heat storage medium. 
BROSIG, however, teaches an air-air heat exchanger (1; figure 1), which aims to provide heat transfer among air streams (14 and 15; par. 29) and a heat storage medium (6), such that heat exchange occurs between(par. 66-70) one of the air streams (14 or 15) and the heat storage medium (6) and between (par. 66-70) the other air stream (14 or 15) and the heat storage medium(6). BROSIG teaches that providing the heat storage medium within the air-air heat exchanger enables  the highest possible thermal storage capacity and high charging and discharging capacity to allow both reliable and economical storage of thermal energy (par. 12). In doing so, similarly to the prior art noted by BROSIG, applying the heat storage allows for energy to be stored until a certain point in time when the energy is made available to be used (par. 5). As such, it would be evident that thermal energy can be storage and later used to either produce or remove heat among the air streams traversed through the air-air heat exchanger, and such it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP to incorporate a heat storage medium within the air-air heat exchanger for the purposes of, at least, enabling the highest possible thermal storage capacity and high charging and discharging capacity to allow both reliable and economical storage of thermal energy, as taught by BROSIG.

As to claim 10, HOPP, as modified by BROSIG, further discloses the heating system comprising an air-coolant heat exchanger (43, 45, or 76) configured to transfer heat between a coolant and the intake air (figure 1; par. 41, 44, and/or par. 37, 40, and 45, in view of par. 22 and 28) the air-coolant heat exchanger being arranged upstream or downstream of the air-air heat exchanger (figure 1, wherein 43 and 76 are upstream the air-air heat exchanger, 40, and 45 is downstream air-air heat exchanger, 40), with respect to the direction of flow of the intake air (figure 1, in view of par. 37).

As to claim 11, HOPP, as modified by BROSIG, further discloses the heating system comprising a bypass (par. 9 and 53; figure 4) having a bypass channel(figure 4, in view of par. 9 and 53, wherein the intake air is routed, via a channel such as that which the air, 200, would flow in bypassing air-air heat exchanger,40) and flow control device (46; par. 47 and 58) for bypassing (see MPEP §2114- II, wherein the flow control device, 46, does not convey intake air, 200, into the air-air heat exchanger, such that intake air is routed to bypass the air-air heat exchanger or supply only downstream the air-air heat exchanger) of the air-air heat exchanger (40) by the intake air (200).

As to claim 14, HOPP discloses a method for heating an interior (51) of a vehicle (2), comprising:
supplying intake air (200) from a vehicle environment (figures 1-6; par. 36-37) to an air-air heat exchanger (40);
supplying exhaust air (300) from the interior (figure 1;par. 36, at least) to the air-air heat exchanger (figure 1); and
transferring heat from the exhaust air to the intake air by use of the air-air heat exchanger (par. 36-37).
However, HOPP does not disclose wherein air-air heat exchanger includes a heat storage medium, such that heat could further be transferred between the exhaust air and the heat storage medium and the intake air and the heat storage medium by use of the air-air heat exchanger. 
BROSIG, however, teaches an air-air heat exchanger (1; figure 1), which aims to provide heat transfer among air streams (14 and 15; par. 29) and a heat storage medium (6), such that heat exchange occurs between(par. 66-70) one of the air streams (14 or 15) and the heat storage medium (6) and between (par. 66-70) the other air stream (14 or 15) and the heat storage medium(6). BROSIG teaches that providing the heat storage medium within the air-air heat exchanger enables  the highest possible thermal storage capacity and high charging and discharging capacity to allow both reliable and economical storage of thermal energy (par. 12). In doing so, similarly to the prior art noted by BROSIG, applying the heat storage allows for energy to be stored until a certain point in time when the energy is made available to be used (par. 5). As such, it would be evident that thermal energy can be storage and later used to either produce or remove heat among the air streams traversed through the air-air heat exchanger, and such it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP to incorporate a heat storage medium within the air-air heat exchanger for the purposes of, at least, enabling the highest possible thermal storage capacity and high charging and discharging capacity to allow both reliable and economical storage of thermal energy, as taught by BROSIG.

As to claim 15, HOPP, as modified by BROSIG, further discloses the method comprising:
supplying the intake air (200) to an air-coolant heat exchanger (43, 45, or 76) arranged upstream or downstream of the air-air heat exchanger (figure 1, wherein 43 and 76 are upstream the air-air heat exchanger, 40, and 45 is downstream air-air heat exchanger, 40), and
transferring heat from a coolant to the intake air via the air-coolant heat exchanger (figure 1; par. 41, 44, and/or par. 37, 40, and 45, in view of par. 22 and 28).

As to claim 16, HOPP, as modified by BROSIG, further discloses wherein heat is transferred from the exhaust air to the intake air, insofar as heating of the intake air is required (par. 36-37).

As to claim 17, HOPP, as modified by BROSIG, previously taught wherein heat transfer occurs between the air streams and the heat storage material (par. 66-70), for the reasons previously provided in the rejection of claim 14. 
More so, BROSIG teaches the heat transfer to the heat storage material from the air streams, occurs such that heat storage happens with the heat storage material, and heating of at least one of the air stream is not required (par. 69). Again, it would be evident that thermal energy can be storage and later used to either produce or remove heat among the air streams traversed through the air-air heat exchanger, and such it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP to incorporate a heat storage medium within the air-air heat exchanger operating within the method to supply heat to the heat storage medium from both of the air streams for the purposes of, at least, enabling the highest possible thermal storage capacity and high charging and discharging capacity to allow both reliable and economical storage of thermal energy, as taught by BROSIG.

As to claim 18, HOPP, as modified by BROSIG, further discloses the method comprising bypassing the air-air exchanger by the intake air (figure 4; par. 9 and 53).

Claims 5-7,  12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOPP (DE 102013110562 A1 – published 26 March, 2015; provided, both publication and English machine translation, by the Applicant with the IDS submitted on 26 June, 2019), in view of BROSIG(WO 2010/060524 A1 – published 3 June, 2010; see provided English machine translation) and SCHNEIDER (US 2014/0027091 A1 – published 30 January, 2014).
As to claim 5, HOPP, as modified by BROSIG, does not further disclose comprising electrical heating elements for supplying heat to the heat storage medium.
SCHNEIDER, however, teaches a heat/cold storage device for heating and/or cooling a vehicle component or passenger compartment of a vehicle (abstract). SCHNEIDER teaches a heat/cold storage device (6) through which air to be heated is supplied (par. 25). The heat/cold storage device includes an electrical heating element (7) that is supplied electric energy recuperated during braking phases of the vehicle, such that the air is warmed by the electrical energy which is then supplied at least to the interior of the vehicle (par. 26). In doing so, there is almost zero delay, meaning heat can be provided as immediate as the cold start of the vehicle (par. 26), for the purposes of recuperating energy that can be used to effectively heat air to be supplied for passenger comfort in the passenger compartment of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG, to incorporate an electrical heating element for supplying heat to the heat storage material for these reasons.

As to claim 6, HOPP, as modified by BROSIG, does not further disclose wherein heat is supplied to the heat storage medium by a tempering device.
SCHNEIDER, however, teaches a heat/cold storage device for heating and/or cooling a vehicle component or passenger compartment of a vehicle (abstract). SCHNEIDER teaches a heat/cold storage device (6a) through which coolant is supplied to heat the cold/heat storage device (par. 27). The heat/cold storage device includes a tempering device (7a) that supplies heat, understood to be from the internal combustion engine (par. 24) through flow of coolant, to the heat storage medium. As such, heat from the heat storage medium is supplied to the coolant during times when the coolant is cold, so as to quickly bring up the coolant operating temperature (par. 27). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG, to incorporate a tempering device for supplying heat to the heat storage medium for these reasons.

As to claim 7, HOPP, as modified by BROSIG and SCHNEIDER, previously taught including the electrical heating elements for supplying heat to the heat storage medium, and in particular discussed the electrical energy being recuperated during a braking phase of the vehicle (see rejection of claim 5). 
It will be further noted, although not required by the claims, SCHNEIDER teaches a heat/cold storage device for heating and/or cooling a vehicle component or passenger compartment of a vehicle (abstract). SCHNEIDER teaches a heat/cold storage device (6a) through which coolant is supplied to heat the cold/heat storage device (par. 27). The heat/cold storage device includes a tempering device (7a) that supplies heat, understood to be from the internal combustion engine (par. 24) through flow of coolant, to the heat storage medium. As such, heat from the heat storage medium is supplied to the coolant during times when the coolant is cold, so as to quickly bring up the coolant operating temperature (par. 27). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG and SCHNEIDER, to incorporate a tempering device for supplying heat to the heat storage medium for these reasons.
As to claim 12, HOPP, as modified by BROSIG, does not further disclose comprising electrical heating elements for supplying heat to the heat storage medium.
SCHNEIDER, however, teaches a heat/cold storage device for heating and/or cooling a vehicle component or passenger compartment of a vehicle (abstract). SCHNEIDER teaches a heat/cold storage device (6) through which air to be heated is supplied (par. 25). The heat/cold storage device includes an electrical heating element (7) that is supplied electric energy recuperated during braking phases of the vehicle, such that the air is warmed by the electrical energy which is then supplied at least to the interior of the vehicle (par. 26). In doing so, there is almost zero delay, meaning heat can be provided as immediate as the cold start of the vehicle (par. 26), for the purposes of recuperating energy that can be used to effectively heat air to be supplied for passenger comfort in the passenger compartment of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG, to incorporate an electrical heating element for supplying heat to the heat storage material for these reasons.

As to claim 13, HOPP, as modified by BROSIG, does not further disclose wherein heat is supplied to the heat storage medium by a tempering device.
SCHNEIDER, however, teaches a heat/cold storage device for heating and/or cooling a vehicle component or passenger compartment of a vehicle (abstract). SCHNEIDER teaches a heat/cold storage device (6a) through which coolant is supplied to heat the cold/heat storage device (par. 27). The heat/cold storage device includes a tempering device (7a) that supplies heat, understood to be from the internal combustion engine (par. 24) through flow of coolant, to the heat storage medium. As such, heat from the heat storage medium is supplied to the coolant during times when the coolant is cold, so as to quickly bring up the coolant operating temperature (par. 27). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG, to incorporate a tempering device for supplying heat to the heat storage medium for these reasons.

As to claim 19, HOPP, as modified by BROSIG, does not further disclose comprising supplying heat to the heat storage medium via a tempering device and/or via electrical heating elements.
SCHNEIDER, however, teaches a heat/cold storage device for heating and/or cooling a vehicle component or passenger compartment of a vehicle (abstract). SCHNEIDER teaches a heat/cold storage device (6) through which air to be heated is supplied (par. 25). The heat/cold storage device includes an electrical heating element (7) that is supplied electric energy recuperated during braking phases of the vehicle, such that the air is warmed by the electrical energy which is then supplied at least to the interior of the vehicle (par. 26). In doing so, there is almost zero delay, meaning heat can be provided as immediate as the cold start of the vehicle (par. 26), for the purposes of recuperating energy that can be used to effectively heat air to be supplied for passenger comfort in the passenger compartment of the vehicle. Further, SCHNEIDER teaches a heat/cold storage device (6a) through which coolant is supplied to heat the cold/heat storage device (par. 27). The heat/cold storage device includes a tempering device (7a) that supplies heat, understood to be from the internal combustion engine (par. 24) through flow of coolant, to the heat storage medium. As such, heat from the heat storage medium is supplied to the coolant during times when the coolant is cold, so as to quickly bring up the coolant operating temperature (par. 27). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG, to incorporate an electrical heating element and/or tempering device for supplying heat to the heat storage material for these reasons.

As to claim 20, HOPP, as modified by BROSIG and SCHNEIDER, previously taught including the electrical heating elements and/or the tempering device for supplying heat to the heat storage medium, and in particular discussed the electrical energy being recuperated during a braking phase of the vehicle (see rejection of claim 19) and the tempering device receiving waste heat from the internal combustion engine through the flow of coolant therefrom (see rejection of claim 19). Again, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HOPP, in view of BROSIG and SCHNEIDER, to incorporate a tempering device and/or electrical heating elements supplying heat to the heat storage medium for these reasons previously discussed in the rejection of claim 19.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BARNWELL (US 7,134,483 B2) teaches the use of an air-air heat exchanger and downstream air-coolant heat exchanger, wherein phase change material is used relative to the air-coolant heat exchanger.
DHIR (GB 2518941 A) teaches the use of an air-air heat exchanger to recuperate waste heat from exhausted air of a room to be heated.
TAKAHASHI (JP 4781809 B2) teaches an air conditioning system which includes an intake air to heat storage material heat exchanger, wherein the intake air is further provided a bypass section and flow control device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/31/2022